Exhibit 10.2

 

April 4, 2008

 

Mr. Ravi Pendekanti

 

Pleasanton, CA 94566

 

Dear Ravi:

 

Overland Storage, Inc. is pleased to offer you the position of Vice President,
Worldwide Marketing reporting to Vern LoForti, President and Chief Executive
Officer.  This position is an “Executive Officer” position as defined by the
Securities and Exchange Commission and you will be subject to Section 16
reporting rules and Overland’s Supplemental Insider Trading Policy.  The
position will be based in our San Diego, California office.

 

The terms for the position are as follows:

 

Compensation:

 

$9,615.38 bi-weekly, which equals $250,000 annually, subject to all applicable
federal and state payroll taxes.

 

 

 

Signing Bonus:

 

$50,000 one-time signing bonus is offered, subject to all applicable federal and
state payroll taxes, and subject to the Company’s standard Reimbursement
Agreement (copy attached) which provides that the bonus is fully earned after 12
months of employment. The bonus will be paid on your first pay check.

 

 

 

Relocation:

 

The goal is for you to relocate to San Diego as soon as practicable. We
understand that you will need some time to evaluate the impact of the current
market conditions in the San Francisco Bay Area relative to San Diego.
Additionally, we also understand that you have a family with children and would
not relocate until after the current school year is complete. Therefore, the
initial goal is that you would relocate by August 31, 2008. We agree to revisit
this goal depending on market conditions.

 

 

 

 

 

If you so desire, Overland will pay for limited services (to be agreed in
advance by the Company) of a relocation advisor such as Katherine Kennedy at
Relocation Coordinates or other similar advisor to assist you with an overview
of the San Diego area, its school systems and targeting specific communities in
which to live.

 

 

 

 

 

You will receive a relocation allowance of $50,000, subject to all applicable
federal and state payroll taxes, which will be paid to you upon confirmation of
your relocation to San Diego County. The amount will be subject to the same
Reimbursement Agreement identified under the Signing Bonus above.

 

 

 

Temporary
Housing

 

Pending your relocation, Overland will provide you with a corporate apartment or
other form of temporary housing near the Company’s facility. Meals, laundry
expenses and phone calls while in temporary housing will be your own
responsibility. Overland will reimburse you for one round-trip flight per week
pursuant to our standard travel policy during this period.

 

 

 

Stock Options:

 

Subject to the approval of the Overland Storage, Inc. Board of Directors at
their next regularly scheduled meeting, you will be granted an option to
purchase 100,000 shares of Overland common stock. The option will be priced at
the closing market price on the date of grant and will contain special vesting
provisions which provide for full vesting over a 12-month period on a ratable
basis at the end of each month and with a 3-year life. Additionally, the option
will contain language that will result in full vesting in the event of a change
of control of Overland. All other terms of the option will be governed by the
Overland 2003 Equity Incentive Plan.

 

 

 

Termination Clause:

 

If you are terminated without cause within the first twelve (12) months of
employment, Overland agrees to provide severance in the amount of six (6) months
base pay and twelve (12) months medical COBRA coverage. There is no guaranteed
offer of severance beyond the first year of employment or if you are terminated
for cause.

 

 

 

Change of Control:

 

You will be offered an executive Retention Agreement under which you will be
entitled to receive severance in a lump-sum amount equal to twelve (12) months
base salary plus target bonus and twelve (12) months medical COBRA coverage in
the event you are terminated for a reason other than Cause within two (2) years
of a Change of Control of the Company.

 

--------------------------------------------------------------------------------


 

This offer of employment is contingent on the following two conditions:

1.             Third party background checks results.

2.             Pre-employment, post-offer drug screen results.

 

At Overland we strive to maintain a safe, drug-free work environment conducive
to effective business operations. We require that our personnel and operating
practices be consistent with the highest standards of health and safety.  To
meet these objectives, Overland requires successful completion of both a drug
screen test and third party criminal background investigation as conditions of
employment. Once we have completed the third party verification and obtain the
successful results of the post offer drug screening, we will contact you to
confirm your start date.

 

Your Overland benefits will be effective on the 1st day of the month following
your start date. Overland is committed to making available excellent benefit
programs and family services that respond to the needs of our employees.  We
believe we offer a flexible and competitive package.  As an executive officer
and member of senior staff, you will be entitled to participate in our Executive
Health Care Reimbursement Program that provides for reimbursement of expenses
not covered by our group policies.

 

The Immigration Reform and Control Act of 1986 requires employers to provide
verification of a new employee’s identity and employment eligibility on their
first day of employment. It is necessary, therefore, that you complete the US
Government and Employment Eligibility Verification Form (I-9) and provide
documentation to verify your identity and employment eligibility; a list of
acceptable documents is enclosed. In order to begin your employment with us, and
as part of our normal process, please bring your I-9 documents with you on your
first day of work. We greatly look forward to having you join Overland and
become a member of our team. However, we recognize that you retain the option,
as does Overland, of ending your employment with Overland Storage, Inc. at any
time, with or without notice and with or without cause. As such, your employment
with Overland is at-will and neither this letter nor any other oral or written
representations may be considered a contract for any specific period of time.

 

As an Overland employee, you will be asked to continually support our vision by
living up to our values of Respect, Innovation, Winning, Customers, and
Knowledge. Please see the attached Values information and/or visit us at our
website www.overlandstorage.com. You will learn more about Overland and our
values during your new hire orientation. Please feel free to bring any questions
you may have to that discussion.

 

In order to document your acceptance, please sign and return this document no
later than noon on April 7, 2008, via fax (858) 571-3551.  Please feel free to
contact Veritta Wells, Human Resources Director, at (858) 495-4144 with any
additional questions.

 

Sincerely,

 

/s/ V.A. LoForti

 

 

Vernon A. LoForti

President and CEO

 

By signing, I understand and acknowledge the terms of this offer.

 

 

Acceptance:

/s/ Ravi Pendekanti

 

 

 Ravi Pendekanti

 

 

My expected start date is on or before:  April 21, 2008

 

--------------------------------------------------------------------------------


 

SIGN-ON BONUS AND RELOCATION ALLOWANCE

PRO-RATED REPAYMENT AGREEMENT

 

In consideration of the one-time payment of a sign-on bonus in the amount of
$50,000.00 gross of taxes, AND a relocation allowance of $50,000.00 gross of
taxes, by Overland Storage, Inc. (“Overland” or the “Company”) I, Ravi
Pendekanti, agree to repay to Overland at the time of termination, a prorated
amount of the sign-on bonus AND the relocation allowance, which amount shall be
calculated on a monthly basis, should I voluntarily terminate my employment with
the Company or am terminated for cause within the first twelve (12) months of my
hire date or my relocation date, respectively.  If I voluntarily terminate my
employment with the Company or am terminated for cause within the first twelve
(12) months of my hire date, the repayment amount for the sign-on bonus shall be
the $50,000.00 divided by twelve and multiplied by the number of full months not
completed within the first year.  Similarly, if I voluntarily terminate my
employment with the Company or am terminated for cause within the first twelve
(12) months of my relocation date, the repayment amount for the relocation
allowance shall be the $50,000.00 divided by twelve and multiplied by the number
of full months not completed within the first year.

 

In the event that Overland is compelled to bring action or assert a claim
against me in order to recover the prorated amounts, I agree to pay the Company
all costs and expenses incurred in connection with litigating such action or
claim, including but not limited to all attorney’s fees.

 

I understand and agree that my consent to and execution of this Agreement shall
not alter in any way the at-will nature of my employment with Overland and shall
not be construed as in any way obligating Overland to continue my employment for
twelve (12) months or any other period of time.

 

 

ACCEPTED AND AGREED:

 

 

    /s/ Ravi Pendekanti

 

Ravi Pendekanti

 

 

Date: April 7, 2008

 

--------------------------------------------------------------------------------


 

April 21, 2008

 

Ravi Pendekanti

 

Pleasanton, CA 94566

 

Re:  Termination Clause

 

Dear Ravi:

 

As a term of your employment, the Company has agreed to the following severance
payments:

 

“If you are terminated without cause within the first twelve (12) months of
employment, Overland agrees to provide severance in the amount of six (6) months
base pay and twelve (12) months medical COBRA coverage.  There is no guaranteed
offer of severance beyond the first year of employment or if you are terminated
for cause.”

 

You acknowledge and agree that the severance payments set forth above are
subject to and contingent upon your execution and non-revocation of a release of
all claims against the Company as of your termination date as set forth in the
standard Company form, a copy of which has been provided to you. You further
agree and acknowledge that these severance payments are not in addition to the
benefits available pursuant to the Retention Agreement in the event that you are
terminated without cause after a Change in Control as defined therein. In such
event, the benefits pursuant to the Retention Agreement would solely apply.

 

Please sign and return this document to Denise Garrett.  Please feel free to
contact me with questions related to this matter.

 

Sincerely,

 

/s/ V.A LoForti

 

 

Vernon A. LoForti

President and CEO

 

 

By signing, I understand and acknowledge the terms and conditions of the
severance payments set forth above.

 

 

Acceptance:

    /s/ Ravi Pendekanti

 

 

 Ravi Pendekanti

 

 

--------------------------------------------------------------------------------